DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on October 19, 2021 was received. Claims 8 and 12 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued September 17, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Bagg et al. (US 3,617,437) in view of Wiegand (US 3,939,532) on claims 8-12, 15, 17-20 and over Bagg et al. and Wiegand further in view of Furtak et al. (US 5,065,478) on claims 13-14 are withdrawn because Applicant amended independent claim 8. The amendments are supported for example in paragraph 27 of the published Application.



REASONS FOR ALLOWANCE
Claims 8-15 and 17-20 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claim 8 is drawn to a system having a porous substrate and a deposition nozzle which is fed a solution having suspended randomly oriented fibers from a reservoir and which outputs said solution while aligning the fibers and altering their angles as they exit either a rotating nozzle housing or a rotating ring either of which is configured to change the angle of the fibers, as well as a vacuum source connected to the porous substrate to remove excess solution after the fibers have been deposited. 
The closest prior art, Bagg et al., Weigand and Furtak et al. teach similar fiber deposition devices but none of them teach or suggest causing either the nozzle housing or a ring within the nozzle to rotate specifically in order to cause the angle of the fibers exiting the nozzle to be changed. Bagg et al. teaches that the fibers are aligned by passage through the nozzle slit, thus requiring their angles to be changed, but there is no explicit or implicit discussion in any of the references which teaches that rotation of the nozzle housing itself causes this angle change, as now required by claim 8. Furthermore, the pivoting movement of the nozzle of Weigand cannot inherently change the angles of the fibers. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        10/29/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717